Citation Nr: 0205100	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-27 051	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.

2.  Whether there was clear and unmistakable error (CUE) in a 
March 1974 rating decision which denied service connection 
for a low back disorder.

3.  Whether there was clear and unmistakable error in an 
April 1988 rating decision which denied a total rating based 
on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1996 and April 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware. 

In May 2000, the Board issued a decision denying the 
veteran's CUE claims.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2001 Order, the Court granted a 
joint motion to remand and vacated the May 2000 decision with 
respect to the veteran's CUE claims and remanded these issues 
to the Board for readjudication.    

The veteran testified at a hearing before the undersigned 
Member of the Board in October 1998, and before another 
Member of the Board in October 1999 who no longer works at 
the Board.  The veteran was asked if he wished to have 
another hearing before the Board prior to adjudication of his 
decision.  In July 2001 the veteran indicated that he did not 
want an additional hearing.  Accordingly, for this reason the 
veteran's case is now before the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1945 to June 1965.

2.	On May 6, 2002, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Wilmington, 
Delaware, that the veteran died on December [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
U. R. POWELL
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

